





PROMISSORY NOTE




$167,765.00 U.S.
Dollars                                                                                            
June 29, 2010




FOR VALUE RECEIVED, the undersigned, Dourave Mineracao e Exploracao Mineral
Ltda., which is organized and existing under the laws of Brazil (“Borrower”),
promises to pay to the order of Bullion Monarch Mining, Inc., a Utah corporation
( the “Lender”), the sum of One Hundred Sixty-Seven Thousand Seven Hundred
Sixty-Five Dollars U.S. Dollars ($167,765.00 U.S. Dollars) (the “Principal
Sum”), together with interest which shall accrue and other amounts which may
become due in accordance with the following provisions of this Promissory Note
(the “Note”):




1.

Installments; Interest Rate.  The principal amount under this Note shall be
given to Borrower in two installments.  The first installment of Eighty Thousand
Dollars (USD) ($80,000) shall be given to the Borrower when this Note is
executed.  The remainder of the principal amount shall be given to the Borrower
on, or reasonably near, August 16, 2010.  




 Interest shall be earned and shall accrue monthly from the date set forth above
until this Note is paid in full calculated using the interest rate described in
the paragraph immediately below (the “Interest Rate”).  The Interest Rate shall
be five percent (5.00%), compounded monthly.  




2.

Payments; Use of Funds.  Full payment of principal and interest under this Note
shall be due and payable no later than one hundred eighty (180) days from the
date this Note is executed by Borrower.  Borrower agrees that it shall use the
proceeds from this Note solely to secure additional legal rights with respect to
those certain mining operations generally known as Bom Jesus and Bom Jardim in
Brazil (the “Mine Properties”) or to engage in exploration activities directly
associated with the Mine Properties.  




3.

Prepayment.  Borrower shall have the right to prepay the Principal Sum and any
accrued but unpaid interest, without Lender’s prior written consent, at any
time, in full or in part.




4.

Default; Miscellaneous. Borrower shall be in default of its obligations under
this Note upon the happening of any of the following events and Lender’s giving
fifteen (15) days written notice of such event and an opportunity to cure during
said period:  (i) Borrower shall fail to make any payment due under this Note;
(ii) Borrower’s dissolution, termination of existence, appointment of a receiver
of the business or any of its assets; (iii) the commencement of any proceedings
under the bankruptcy or insolvency laws by or against Borrower; (iv) any
representation or statement made by Borrower or any of its owners or officers in
connection with this Note known to be false in any material respect when made or
furnished; whereupon Lender may, at its option, declare the entire principal and
accrued interest immediately due and payable.  Upon an event of default set
forth above that remains uncured, all interest owing and accruing under this
Note, commencing from the date of said default shall be calculated based on an
interest rate of fifteen percent (15%), compounded monthly.  








Page 1 of 2







--------------------------------------------------------------------------------







If this Note is collected by an attorney after default in the payment of
principal or interest, or any other provision of this Note, either with or
without suit, Borrower agrees to pay all costs and expenses of collection
including a reasonable attorneys’ fee.




All of the makers, sureties, guarantors and endorsers hereof severally waive
presentment for payment, demand and notice of dishonor and nonpayment of this
Note, and consent to any and all extensions of time, renewals, waivers or
modifications that may be granted by the holder hereof with respect to the
payment or other provisions of this Note, and to the release of any security, or
any part thereof, with or without substitution.




5.

Security Interest.  In consideration of this Note, Borrower hereby pledges,
assigns, and grants to Lender a non-exclusive security interest in and to all of
its rights Borrower may have in and to the Mine Properties, wither direct or
indirect, together will all products and proceeds arising therefrom, (referred
to hereinafter as the “Collateral”), up to the amount owing under this Note.
 The grant of the security interest contemplated by this Section 5 shall not be
exclusive, and Lender shall retain all rights to recover from Borrower and from
Borrower’s assets.




6.

Tax Burden.  Dourave Mineracao e Exploracao Mineral Ltda assumes responsibility
for payment of all Brazilian Taxes (IRRF and IOF) associated with this
Promissory Note.  




Borrower shall execute and/or deliver to Lender such additional documents and
instruments as may be necessary to further effect and perfect Lender’s security
interest in the Collateral.  Borrower authorizes Lender to file a financing
statement describing the Collateral.




THIS NOTE is made as of the date first written above.




BORROWER:

Dourave Mineracao e Exploracao Mineral Ltda.,




By:/s/Ruari McKnight

Its: Director




LENDER:

Bullion Monarch Mining, Inc.




By:/s/R. Don Morris

Its: President





Page 2 of 2





